Citation Nr: 1030591	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1989 to March 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied service connection for 
bipolar disorder and low back disability.

In February 2010, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  

The issue of a total disability rating based upon 
individual unemployability (TDIU) has been raised by the 
record in a February 2008 statement made by the Veteran's 
counselor, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated bipolar disorder was first manifested 
during the Veteran's military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
Veteran's bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  

In Bryant v. Shinseki, No. 08-4080 (Jul. 1, 2010), the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the RO Veterans 
Law Judge who chairs a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Neither 
the Veteran nor her representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  Furthermore, the 
claim is for entitlement to service connection for a bipolar 
disorder is being granted, and therefore, the Veteran has not 
been prejudiced in any way by the conduct of the Board hearing.
 
II.  Entitlement to service connection for bipolar disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran's service treatment records do not show any 
psychiatric treatment; however, the Veteran testified that she 
received treatment due to alcohol abuse during her military 
service.  The Veteran testified that she had been told that since 
her grades were high, evidence of treatment for alcohol abuse 
would not be put in her file if she did not get into any further 
trouble.  The Veteran also testified that she had manic episodes 
during her military service which manifested itself in 
hypersexuality.  The service treatment records show that she 
contracted sexual transmitted diseases and became pregnant during 
service.  

A statement submitted by the Veteran's former husband stated that 
he noted subtle changes in her personality beginning in December 
1990.  She was more easily stressed and her mood changed on a 
dime.  When the Veteran's former husband returned from deployment 
in June 1992, he stated that the Veteran was a different person 
and depressed.  Sometimes she would be too upbeat and then other 
times she was depressed.  Shortly after this time, the Veteran 
began therapy at NAS Meridian in Mississippi.  She was finally 
given the diagnosis of bipolar disorder.  

The RO attempted to obtain records from 1992 to 1994 from NAS 
Meridian, but they were unavailable.

Subsequent to service, the Veteran received treatment for a 
bipolar disorder from private psychologists and counselors as 
well as VA psychologists.  Evidence included in the records shows 
treatment as early as December 1996.  

In a December 2008 statement, Dr. S., the Veteran's treating 
psychiatrist, noted that the Veteran apparently had difficulties 
with mood disorder dating back to high school.  The psychiatrist 
noted that an April 1996 treatment record stated that since 1990, 
the Veteran reported both ups and downs.  Dr. S. opined that it 
was possible that the Veteran's mental health disability was 
service-connected, or at least exacerbated and compounded by her 
time in service.  

In March 2010, Dr. S. submitted a statement in support of the 
Veteran's claim.  Dr. S. stated that an interview with Veteran 
and a review of her records indicates that the Veteran had 
significant acting out sexual behavior while in the Navy that 
would be consistent with bipolar disorder symptoms.  He opined 
that it was more likely than not that the Veteran had the onset 
of bipolar disorder while in the Navy.

In October 2010, the Veteran was afforded a VA examination for 
her psychiatric disorder.  The examiner reviewed the Veteran's 
claims file and examined the Veteran.  The examiner diagnosed the 
Veteran with bipolar disorder but opined that the bipolar 
disorder did not begin during her military service.  The examiner 
explained that he could find no evidence that the disorder began 
in the military.  The examiner further stated that there was no 
indication whatsoever that her adjustment to the military was 
problematic secondary to a psychiatric disorder.  Although the 
Veteran reported abuse of substances during her time in the 
military, the examiner could not find that this was linked to 
bipolar disorder. 

Although there had been some speculation in the past as to 
whether the Veteran's symptoms were due to substance abuse, the 
Veteran's current diagnosis of bipolar disorder has not been in 
dispute for several years.  Furthermore, the VA examiner 
concluded that the Veteran did in fact meet criteria for a 
diagnosis of bipolar disorder and had not abused substances for 
approximately seven years.  

In analyzing the facts of this case, the first inquiry for the 
Board is whether the Veteran's current psychiatric disorder 
existed prior to service.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable evidence 
that such a disability existed prior to service and was not 
aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a precedent opinion, VA's Office of General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C.A. § 
1111 where a condition is not noted at service entry, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 
Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 
2004).  

Here, the Veteran's current bipolar disorder was not specifically 
noted upon entry to her period of active service.  Moreover, the 
post-service medical evidence of record contains conflicting 
findings as to the question of a pre-service disability.  

The VA examiner opined that her bipolar disorder began after her 
military service, whereas Dr. S. suggested in a December 2008 
letter that the Veteran had difficulties with mood disorder even 
dating back to high school.

Even if the Board were to find that the December 2008 opinion 
provided by Dr. S. had the most probative value, the fact remains 
that none of this evidence clearly and unmistakably demonstrates 
that the Veteran's bipolar disorder pre-dated her period of 
active service.  Furthermore, Dr. S. later stated that it was 
more likely than not that the Veteran had the onset of bipolar 
disorder while in the Navy.  

In the absence of such clear and unmistakable evidence of a pre-
service disorder, the presumption of sound condition under 38 
U.S.C.A. § 1111 is not rebutted.  Therefore, the remaining 
question for the Board is whether the Veteran's current disorder 
was incurred in service or within one year thereafter.  

The VA examiner opined that the Veteran's bipolar disorder began 
after the military service, whereas Dr. S. found that it was more 
likely than not that she had the onset of bipolar disorder while 
in the Navy.  

As the evidence is in equipoise, VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  

Consequently, after resolving all doubt in the Veteran's favor, 
the Board concludes that her current bipolar disorder was 
incurred in service.  Therefore, service connection is warranted 
for this disorder, and the claim is granted in full.  


ORDER

Service connection for a bipolar disorder is granted.  


REMAND

The record shows that the Veteran is now receiving benefits from 
the Social Security Administration (SSA).  The record does not 
reflect that efforts have been made to obtain corresponding 
medical records.  There is no report of the SSA decision in this 
case, and the Board therefore has no basis for preliminarily 
ascertaining that the disabilities for which SSA benefits were 
granted differ from those addressed in this appeal.  But see Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the 
duty to assist did not include obtaining SSA records where VA had 
a copy of the decision, and there was no evidence that the 
decision addressed the disability at issue in the appeal).  In 
fact, the Veteran testified at the Board hearing that her 
difficulty standing and bending were considered by the SSA.  
Efforts to obtain the SSA records are therefore required, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

As there is evidence of complaints of back pain during service, 
statements made by the Veteran that the symptoms of back pain 
continued service, and insufficient information to make a 
decision on the claim, an examination is needed to determine 
whether her back disability is related to service.  

The Board notes that the Veteran was hit by a car as a child and 
described the incident on her October 1988 Report of Medical 
History.  During the Board hearing, the Veteran and her 
representative claimed that any injury sustained from the 
accident had been resolved prior to service.  The examiner should 
be asked to comment on this history provided by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical documentation corresponding to the 
Veteran's grant of SSA benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The Veteran should be asked to submit 
any outstanding private treatment for her 
back disability or information so that 
these treatment records can be obtained.

3.  After item #1 and #2 have been 
completed, the Veteran should be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back 
disability.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Several 
opinions are also requested:

1) The examiner is requested to offer 
an opinion as to whether the Veteran's 
low back disability was clearly and 
unmistakably present at entry into 
service in October 1988.  If so, the 
examiner should next provide an opinion 
as to whether low back disability 
clearly and unmistakably did not 
undergo an increase in severity beyond 
natural progression during service.

2) If the examiner does not find that 
the Veteran's low back disability was 
clearly and unmistakably present at 
entry into service in October 1988, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed low 
back disability was first manifest 
during the Veteran's period of active 
service.  The examiner should comment 
on the Veteran's fall from a ladder 
during service.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms 
in service, regardless of the contents of 
the service treatment records, and that the 
Veteran's reports must be considered.  

4.  After completion of the above 
development, the Veteran's claim for 
service connection for a low back 
disability should be readjudicated.  If the 
determination of the claim remains adverse 
to the Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


